PER CURIAM.
This is an appeal from an order denying a motion to dismiss an amended petition for modification of a final judgment of dissolution of marriage. We dismiss the appeal for lack of an appealable order.
An order denying a motion to dismiss is not an appealable order unless it falls within one of the exceptions enumerated in the appellate rules. See Fla. R.App. P. 9.130; Morton & Oxley, Ltd. v. Eby, 30 Fla. L. Weekly D 1107, — So.2d -, 2005 WL 991675 (Fla. 2d DCA April 29, 2005); Grafman v. Grafman, 488 So.2d 115 (Fla. 3d DCA 1986). There is no applicable exception in this case.
Appeal dismissed.*

 Although the merits are not now before us, the parties' attention is invited to Sekot Laboratories, Inc. v. Gleason, 585 So.2d 286 (Fla. 3d DCA 1990).